         Case 4:20-cv-05640-YGR Document 457 Filed 04/16/21 Page 1 of 6




 1 KATIE TOWNSEND (SBN 254321)
 2
     ktownsend@rcfp.org
     REPORTERS COMMITTEE FOR
 3   FREEDOM OF THE PRESS
 4   1156 15th Street NW, Suite 1020
     Washington, D.C. 20005
 5   Telephone: (202) 795-9300
 6   Facsimile: (202) 795-9310

 7 Counsel for Reporters Committee for
 8 Freedom of the Press and 18 Media
     Organizations
 9
10
11                       UNITED STATES DISTRICT COURT
12                      NORTHERN DISTRICT OF CALIFORNIA

13 EPIC GAMES, INC.,                          Case No. 4:20-cv-05640
14
               Plaintiff/Counter-Defendant,   UNOPPOSED ADMINISTRATIVE
15                                            MOTION OF THE REPORTERS
16 v.                                         COMMITTEE FOR FREEDOM OF
                                              THE PRESS AND 18 MEDIA
17 APPLE INC.,                                ORGANIZATIONS FOR TRIAL
18                                            ACCESS
               Defendant/Counter-Claimant.
19                                            Judge: Hon. Yvonne Gonzalez Rogers
20
21
22
23
24
25
26
27
28
      UNOPPOSED ADMINISTRATIVE MOTION OF THE REPORTERS COMMITTEE FOR FREEDOM OF
           THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
           Case 4:20-cv-05640-YGR Document 457 Filed 04/16/21 Page 2 of 6




 1           The Reporters Committee for Freedom of the Press (the “Reporters
 2 Committee”), The Associated Press, The Atlantic Monthly Group LLC, Bloomberg
 3 L.P., The Center for Investigative Reporting (d/b/a Reveal), Dow Jones & Company,
 4 Inc., The E.W. Scripps Company, Gannett Co., Inc., The Information, KPIX-TV,
 5 MLex, National Journal Group LLC, National Press Club Journalism Institute, The
 6 National Press Club, The New York Times Company, POLITICO LLC, The Seattle
 7 Times Company, TEGNA Inc., and Vox Media, LLC (collectively, the “Media
 8 Coalition”), by and through undersigned counsel, hereby respectfully request
 9 access—in addition to telephonic access—for members of the news media to the
10 bench trial scheduled to commence in the above-captioned matter on May 3, 2021.1
11           Specifically, the Media Coalition requests the following: (i) the designation of
12 an overflow room within the Ronald V. Dellums Federal Building & United States
13 Courthouse where a designated number of pre-authorized members of the news
14 media can view the proceedings via closed-circuit broadcast and/or the designation of
15 at least one seat in the courtroom for a pre-authorized pool reporter; and/or (ii) press
16 and public access to the proceedings via Zoom. Further, the Media Coalition requests
17 an order providing for the electronic distribution of exhibits used at trial as—or soon
18 as practicable after—those exhibits are entered into evidence.
19           The trial in the above-captioned case, which is scheduled to begin May 3,
20 2021, is a matter of significant public interest. Indeed, it has already generated
21 considerable news media coverage. See, e.g., Emily Birnbaum and Alexandra S.
22 Levine, Apple and Epic Draw Battle Lines, POLITICO (Apr. 9, 2021),
23
24   1
       As set forth in more detail in the concurrently filed Declaration of Katie Townsend,
25   neither Epic Games, Inc. nor Apple Inc. opposes this Motion. Theodore J. Boutrous,
     Jr. of the law firm of Gibson Dunn & Crutcher LLP—one of the attorneys
26   representing Defendant/Counter-Claimant in this case—is a member of the Reporters
27   Committee’s Steering Committee. Undersigned counsel represents that, consistent
     with the Reporters Committee’s ordinary practices, Mr. Boutrous has had no role on
28   behalf of the Media Coalition in connection with this Motion.
                                                 2
         UNOPPOSED ADMINISTRATIVE MOTION OF THE REPORTERS COMMITTEE FOR FREEDOM OF
              THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
           Case 4:20-cv-05640-YGR Document 457 Filed 04/16/21 Page 3 of 6




 1 https://perma.cc/YG87-XX6U; Russell Brandom, Three Questions that Will Decide
 2 Epic v. Apple, The Verge (Apr. 8, 2021), https://bit.ly/3a9OZXX. And, but for the
 3 ongoing COVID-19 pandemic, members of the news media would be able to attend
 4 and cover the trial in person.
 5           The COVID-19 safety protocols in the Northern District of California restrict
 6 access to the courthouse to only those “persons who have been authorized by a judge
 7 or the Clerk of Court”; those protocols state that “[m]embers of the press and public
 8 may access proceedings by teleconference or videoconference only.” Safety
 9 Protocols for Northern District of California Courthouses (Updated October 1, 2020),
10 U.S. District Court Northern District of California, https://perma.cc/9XAN-XJJ3.2
11           While the Media Coalition is mindful of the health and safety reasons for
12 restricting access to the courthouse during the COVID-19 pandemic, such restrictions
13 on the public’s presumptive right to observe a civil trial must be no broader than
14 necessary “to preserve higher values[,]” Courthouse News Serv. v. Planet, 750 F.3d
15 776, 793 n.9 (9th Cir. 2014), and should take into account the news media’s ability to
16 “function as surrogates for the public.” Richmond Newspapers v. Virginia, 448 U.S.
17 555, 572–73 (1980). Indeed, “[w]hile media representatives enjoy the same right of
18 access as the public, they often are provided special seating and priority of entry so
19 that they may report what people in attendance have seen and heard.” Id.
20           Both public health considerations and the public’s interest in access can be
21 fully accommodated by pre-authorizing a designated number of journalists to enter
22 the courthouse and designating an overflow room in which they can observe the
23 proceedings via closed-circuit broadcast. If not logistically feasible, the Media
24 Coalition respectfully requests that the Court permit at least one designated pool
25
26   2
    See also N.D. Cal. General Order No. 73 (Amended May 21, 2020); Notice
27 Regarding Press and Public Access to Court Hearings; Information on Observing
   Court Proceedings Held by Videoconference (last visited Apr. 13, 2021),
28 https://perma.cc/K33H-4LJL.
                                                 3
         UNOPPOSED ADMINISTRATIVE MOTION OF THE REPORTERS COMMITTEE FOR FREEDOM OF
              THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
           Case 4:20-cv-05640-YGR Document 457 Filed 04/16/21 Page 4 of 6




 1 reporter to attend proceedings, in person, each day of the trial.
 2           In addition, or alternatively, the Media Coalition requests permission to
 3 observe the proceedings via Zoom. The Court has confirmed that it will be
 4 conducting at least portions of the trial via Zoom. See ECF No. 371 at 1–2; ECF 439
 5 (quoting Mar. 1, 2021 Hrg. Tr. At 14:25–15:6). And, as such, the Court may provide
 6 a non-participant link to those Zoom proceedings for use by members of the news
 7 media and public. See, e.g., Clerk’s Notice Setting In-Courtroom Zoom Hearing,
 8 United States v. Nikulin, No. 16-cr-00440 (N.D. Cal. Jul. 1, 2020), ECF No. 241.
 9           The Media Coalition is aware of the Court’s statements that guidance by the
10 Administrative Office of the United States Courts indicates that it is prohibited from
11 offering press or public access to trial proceedings via Zoom. See ECF 439 (“‘While

12 Zoom has allowed us to provide access over and beyond what we have ever done . . .
13 I cannot and, in fact, am not allowed to do that by the Administrative Office of the
14 courts for purposes of evidentiary hearings, including trials.’”) (quoting Mar. 1, 2021
15 Hrg. Tr. at 15:22–16–7); ECF No. 371 at 1 (“video access is not an option for
16 evidentiary proceedings including trials.”). However, the Media Coalition
17 respectfully submits that the publicly available guidance from the Administrative
18 Office does not preclude the Court from providing audiovisual access to civil
19 evidentiary hearings or trials via Zoom.3 And, in the months since that guidance was
20
21
     3
         See United States Courts, Judiciary Authorizes Video/Audio Access During Covid-
22 19 Pandemic (March 31, 2020), https://perma.cc/ANY4-4C5E (“[The Judicial
23 Conference] . . . approved a temporary exception to the Conference
     broadcast/cameras policy to allow a judge to authorize the use of teleconferencing to
24 provide the public and media audio access to court proceedings.”). That Section
25 15002 of the Coronavirus Aid, Relief, and Economic Security Act (the “CARES
     Act”) expressly addresses videoconferencing and teleconferencing for certain
26 criminal proceedings—a necessity in light of the prohibitions found in Federal Rule
27 of Criminal Procedure 53—should not be interpreted as a prohibition on the use of
     videoconferencing technology to provide public access to civil proceedings.
28
                                                 4
         UNOPPOSED ADMINISTRATIVE MOTION OF THE REPORTERS COMMITTEE FOR FREEDOM OF
              THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
           Case 4:20-cv-05640-YGR Document 457 Filed 04/16/21 Page 5 of 6




 1 put into place, district courts conducting civil proceedings have provided press and
 2 public audiovisual access via Zoom. See, e.g., Notice Regarding Hearing via Zoom,
 3 Hartford Courant Company, LLC v. Carroll, No. 3:19-cv-01951-MPS (D. Conn. July
 4 15, 2020) (providing public Zoom link to preliminary injunction hearing); Clerk’s
 5 Notice Setting Zoom Hearing, Perry v. Schwarzenegger, No. 09-cv-02292-WHO
 6 (N.D. Cal. July 9, 2020) (providing public Zoom link to hearing).4
 7           Finally, in addition, in order to facilitate the ability of members of the press to
 8 report on the proceedings as fully as possible, the Media Coalition respectfully
 9 requests that the Court enter an order providing for exhibits to be made electronically
10 available to the press as they are entered at trial, or as soon thereafter as is reasonably
11 possible. See, e.g., Order for the Parties to Accommodate the Press, The Apple iPod

12 iTunes Antitrust Litigation, No. 05-cv-0037 (N.D. Cal. Dec. 4, 2014), ECF No. 951
13 (“To accommodate the press, counsel shall please place five copies of each admitted
14 exhibit on the designated table outside of Courtroom 1 after trial adjourns each day,
15 either in paper form or on five USB flash drives.”).
16           In sum, the Media Coalition respectfully requests the Court enter an order
17 providing additional access, as outlined above, for members of the news media to the
18 trial set to begin on May 3. Counsel for the Media Coalition is willing to work with
19 counsel for the parties to efficiently facilitate any such access the Court permits.
20
21
22
23
     4
         To the extent the Court views audiovisual access via Zoom as being outside the
24 scope of what is permissible under emergency COVID-19 access provisions, the
25 Media Coalition respectfully requests that the Court consider a request for an
     audiovisual livestream of the trial under the auspices of the Cameras in the
26 Courtroom Pilot Project. See Northern District of California, Camera Pilot
27 Guidelines (last visited Apr. 13, 2021), https://perma.cc/2J4D-VAR9; see also
     Northern District of California, Cameras in the Court Room at 1.c (Revised Sept. 15,
28 2016) https://perma.cc/H6VG-EME8.
                                                   5
         UNOPPOSED ADMINISTRATIVE MOTION OF THE REPORTERS COMMITTEE FOR FREEDOM OF
              THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
         Case 4:20-cv-05640-YGR Document 457 Filed 04/16/21 Page 6 of 6




 1   Dated: April 16, 2021
 2
                                                /s/ Katie Townsend
                                                Katie Townsend
 3                                              REPORTERS COMMITTEE
 4                                                FOR FREEDOM OF THE PRESS
                                                1156 15th St. NW, Ste. 1020
 5                                              Washington, D.C. 20005
 6                                              Telephone: (202) 795-9303
                                                Email: ktownsend@rcfp.org
 7
 8                                              Counsel for the Reporters
                                                Committee for Freedom of the
 9                                              Press and 18 Media
10                                              Organizations
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           6
      UNOPPOSED ADMINISTRATIVE MOTION OF THE REPORTERS COMMITTEE FOR FREEDOM OF
           THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
